Citation Nr: 0633115	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-16 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased rating for spondylolisthesis, 
with degenerative joint disease, of the lumbar spine (back 
disability), currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from October 1963 to September 
1966 and from March 1974 to March 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the benefit sought on 
appeal.  Due to the veteran moving to Oregon, the veteran's 
claim was transferred to the Portland, Oregon, RO.  

The Board notes that that veteran has informed the RO that he 
wishes to have surgery to correct his back disability at a VA 
hospital; the veteran has noted that his requests for 
corrective back surgery have been denied.  The Board notes 
that neither the Board nor the RO have the ability to direct 
the type of medical care that the VA medical professionals in 
charge of the veteran's care deem most appropriate for the 
care of the veteran's disability.  The veteran must direct 
such concerns to these VA medical professionals.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran's appeal was previously before the Board in 
November 2005.  Upon remand, the RO was instructed to provide 
the veteran notice of the rating criteria for evaluating back 
disabilities that became effective September 26, 2003, and to 
issue a supplemental statement of the case that indicated 
that the veteran's back disability has been considered under 
the new rating criteria.  The Board notes, that upon remand, 
this set of instructions was followed.  

Also upon remand, the RO was instructed to schedule the 
veteran for a VA medical examination in order to obtain 
evidence of the current level of the veteran's back 
disability.  In January 2006, the veteran was provided a VA 
medical examination.  In his report, the examiner noted that 
the veteran had forward flexion of 70 degrees, which was 
limited by pain; extension of 30 degrees, which was limited 
by pain; right lateral flexion to 40 degrees, with only 
minimal pain; left lateral flexion to 40 degrees, with only 
minimal pain; and right and left lateral rotation to 45 
degrees, with no pain.  

The examiner further noted:  "With repetitive activity, his 
loss of range of motion is likely to include another loss of 
30 degrees."  The examiner did not indicate if this was 30 
degrees of additional loss of the veteran's combined range of 
motion or 30 degrees of additional loss to one or more of the 
individual ranges of motion.  Without clarification, the 
Board is unable to determine the extent to which the 
veteran's back mobility is limited by pain.  The Board, 
therefore, finds that the veteran's appeal must again be 
remanded to obtain an additional VA examination.   

Accordingly, this case is remanded for the following action:

1.  Schedule the veteran for an 
examination to determine the severity of 
his back disability.  The examiner should 
evaluate the loss of range of motion in 
the veteran's thoracolumbar spine.  The 
examiner's evaluation should note the 
veteran's range of motion in flexion, 
extension, lateral flexion (right and 
left) and rotation (right and left).  The 
examiner should take special note of how 
the veteran's motion may be limited by 
pain, weakened, movement, excess 
fatigability, or incoordination on 
movement.  Further, the examiner should 
note, in degrees, how much each movement 
recorded is limited by pain, including 
after repetitive movement.

2.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this remand is to obtain additional 
development and the Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  No action is required of 
the veteran until he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision by the Board is 
appealable to the Court.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the veteran's appeal.  See 38 C.F.R. 
§ 20.1100(b).



